Citation Nr: 0011729	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back disorder, 
secondary to the service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R. G.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 31, 1982, to 
September 28, 1982.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  A personal hearing was held 
before the undersigned Board Member in October 1997 in 
Albuquerque, New Mexico.  In February 1998, the Board 
remanded the case for further development.  The requested 
development has been accomplished and the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable review 
of the veteran's claim has been obtained by the RO.

2.  Service connection is in effect for residuals of a right 
ankle injury.

3.  A back disorder was not present in service, and the 
preponderance of the evidence shows that the service-
connected right ankle disability did not cause or aggravate 
the current back disorder.


CONCLUSION OF LAW

The veteran's back disorder is not the result of and has not 
been aggravated by his service-connected right ankle 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that on September 
11, 1982, he complained of pain in his right ankle for one 
week and reported that he fell in a hole while walking and 
twisted his ankle.  He did not complain of a back injury or 
back pain.

A November 1993 private X-ray report of the lumbosacral spine 
notes that the veteran had pain of two months duration.  The 
findings were L5 disc space narrowing.  The cortical margines 
were otherwise intact.  Degenerative changes were present 
about the L5 level with possible associated degree of spinal 
stenosis.  The disc and joint spaces appeared otherwise 
within normal limits.  The impression was L5 disc space 
narrowing with degenerative change slight about the L5 level 
but possibly associated with a degree of spinal stenosis at 
L5. 

In a letter dated December 6, 1993, from Malcolm M. Morrow, 
M. D., he notes that the veteran was seen on November 29, 
1993, and complained of bilateral sacroiliac pain of two 
months duration.  There was no history of back trauma.  The 
veteran had a follow-up visit on December 1, 1993.  Dr. 
Morrow provided his medical opinion that the veteran's back 
condition "could be related to his foot and ankle injury and 
it may have caused an alteration of gait with additional 
trauma and stress to his back."

In a decision dated in August 1995, the Board determined that 
the veteran was entitled to service connection for a chronic 
right ankle sprain.  In rating decision of October 1995, the 
Board decision was executed and service connection for 
residuals of right ankle injury was granted, evaluated as 10 
percent disabling from January 16, 1991.  The RO also 
determined that the claim for service connection for a back 
disorder secondary to the service-connected right ankle 
disability was not well grounded.

A VA examination report dated in September 1995 shows that 
the veteran complained of back pain and pain in the right 
ankle.  The veteran reported that he had twisted his right 
ankle and injured his back during basic training in 1982.   
Examination of the lumbosacral spine revealed effacement of 
the normal lumbar lordotic curve.  There was percussion pain 
noted over the right sacroiliac joint.  Range of motion 
measurement revealed limitation of motion and knee jerk and 
ankle jerk were absent bilaterally.  X-ray of the lumbar 
spine in September 1995 revealed normal alignment of the 
lumbar spine, no fractures, and no evidence of degenerative 
disk disease.  The pertinent diagnosis was symptomatic, 
chronic lumbosacral strain.  The examiner noted that the 
"[i]njury to right ankle and injury to back are two 
different entities.  Ankle injury did not cause the back 
injury.  The back injury by the patient's history was a 
separate event."

VA outpatient treatment records dated in 1995 and 1996 show 
complaints of back pain and a diagnosis of chronic low back 
pain.  In rating decision of March 1996, the RO denied 
service connection for chronic back disorder as secondary to 
the service-connected right ankle disability.

A MRI of the lumbosacral spine in September 1996 revealed 
degenerative disk at L4-5 without evidence of significant 
bulge.  No significant intervertebral disk disease was 
identified at the additional levels.  There was facet 
hypertrophy noted at several levels most marked at the L4-5 
level consistent with mild degenerative change.  

At a personal hearing before the undersigned Board Member, 
sitting in Albuquerque, New Mexico, in October 1997, the 
issue noted on appeal was entitlement to service connection 
for back disorder secondary to service-connected 
disability of residuals of the right ankle injury.  The 
veteran testified that he first noticed back pain about six 
years earlier.  He further stated that he limps as a result 
of his ankle injury, and he cannot walk or drive for long 
periods of time.  According to the veteran, he had a lot of 
cramps in the middle portion of his back. 

In February 1998, the Board remanded the case for further 
development.  A VA outpatient treatment record dated in 
August 1998 notes that the veteran had had a lot of back 
spasm lately, aggravated by activity.  It was relieved with 
Piroxicam, Tylenol, hot baths and massage.

At a VA orthopedic examination in December 1998, the examiner 
noted that, prior to the examination, the veteran's claims 
file and clinical file were available for review.  It was 
noted that the veteran was seen for low back pain at the VA 
in October 1996, November 1997, and August 1998.  It was 
further noted that an MRI in September 1996 showed minimal 
degenerative changes at the level of L4-L5 with no evidence 
of any disk disease.  The veteran reported that he was at Ft. 
Knox, Kentucky, in basic training and was marching when his 
foot got caught in a pothole, he fell backwards, and twisted 
his right ankle and wrenched his low back.  He claimed that 
he went to the infirmary and was told that he could not 
complete his training.  The veteran also reported that 
because of the problems with is ankle and unsteadiness of his 
gait on the right side, he occasionally fell and continued to 
strain his low back periodically.  He claimed that besides 
his backache, he also had spasms.  On examination, the 
veteran did not appear to be in any discomfort.  The examiner 
noted that when the veteran walked from the waiting room to 
the examining room, his gait appeared to be reasonably 
normal.  However, when the 
veteran was examined formally, he presented with what he 
volunteered to be a painful limp on the right side.  The 
veteran had a left thoracic mild scoliosis and an increase in 
thoracic kyphos.  He did not seem to have any flattening of 
his lumbar spine.  He had no paraspinous muscle spasm.  Range 
of motion measurements showed limitation of motion with 
complaints of discomfort during the maneuvers.  Lasegue's 
test and the bowstring test were both negative.  The veteran 
complained of some discomfort on the Patrick test on the 
right side.  Sacroiliac stress tests were negative bilateral.  
The Ely test and femoral nerve stretch test were negative 
bilaterally.  No paraspinous muscle spasm was noted.  Based 
on the clinical and radiological examination, there was 
possibly a very narrowing of the disk space between L4 and L5 
and some early to moderate degenerative changes between L1 
and L2.  The examiner noted that "[a]s far as his lumbar 
spine is concerned, outside of the fact that this patient is 
obese and throwing excessive amount of stress on his lumbar 
spine, I cannot find anything else of consequence."  In 
regard to the question of whether the veteran's service-
related ankle problem caused or exacerbated his low back 
problem, the examiner noted the following:

[t]here is nothing of consequence which 
can explain this patient's complaint of 
back pain.  If indeed he has pain in his 
lower lumbar area, it has to be of a 
mechanical nature.  The obesity, and I 
think lack of activity, probably 
perpetuated it more than anything else 
that I can come up with.  Therefore, 
there is no relationship nor 
exacerbation.

Analysis

The veteran contends that his right ankle disability has 
caused serious back problems.  According to the veteran, he 
has to put more strain on his left side when he walks and it 
causes a lot of pain in his back.

The Board finds that, based on the December 1993 medical 
opinion from Dr. Morrow, the veteran's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107 in that he has 
presented a claim that is plausible.  The Board further finds 
that the facts relevant to the issue on appeal have been 
properly developed and that the statutory obligation of VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d)(1999).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Following a careful review of the evidence of record, the 
Board concludes that service connection for a back disorder, 
as secondary to the service-connected right 
ankle disability is not warranted.  Initially, the Board 
notes that the service medical records do not show any 
complaints of, treatment for, or diagnosis of a back 
disorder.  VA outpatient and private clinical records do not 
indicate that the veteran's back disorder is related in any 
way to his right ankle disability.  The December 1993 medical 
opinion of Dr. Morrow is too speculative to support service 
connection for a back disorder, as secondary to the right 
ankle disability.  He stated that the back disorder "could 
be" related to the ankle injury and "may" have caused an 
alteration of his gait with additional trauma and stress to 
the back.  However, the medical evidence does not show that 
the veteran has an altered gait.  None of the medical records 
note that the veteran walked with a limp.  The examiner at 
the December 1998 orthopedic examination specifically noted 
that the veteran was observed walking from the waiting room 
to the examining room and his gait was "reasonably normal."  
Both the examiner at the September 1995 VA orthopedic 
examination and the examiner at the December 1998 VA 
orthopedic examination provided a medical opinion that the 
right ankle injury did not cause the back problems.  In 
addition, the examiner at the December 1998 VA orthopedic 
examination found that the right ankle disability did not 
exacerbate or aggravate the veteran's back problems.

The clinical records do not support Dr. Morrow's speculative 
medical opinion.  In addition, the medical opinions rendered 
at the September 1995 and December 1998 VA orthopedic 
examinations are more probative than Dr. Morrow's medical 
opinion.  The evidence of record does not specify the type of 
medicine in which Dr. Morrow specializes.  The VA 
examinations in September 1995 and December 1998 were 
conducted by physician's specializing in orthopedics.  In 
addition, Dr. Morrow did not indicate that he had the 
veteran's claims file to review.  The VA physician who 
conducted the VA examination in December 1998 indicated that 
the veteran's claims file had been reviewed prior to the 
examination.  Based on the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a back disorder, as secondary to the service-connected right 
ankle disability.


ORDER

Service connection for back disorder secondary to the 
service-connected right ankle disability is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

